      Case 4:21-cv-00146-MW-MAF Document 1 Filed 03/31/21 Page 1 of 27




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF FLORIDA



ASHER COTILLA,


       Plaintiff,
                                                            CASE NO. 4:21-CV-000146
v.
                                                            JURY TRIAL DEMANDED

TAKE 5 OIL CHANGE, LLC;
DRIVEN BRANDS SHARED SERVICES,
LLC; and SUNSHINE CAR CARE, LLC
individually and d/b/a “SUPER-LUBE”


       Defendants.

_____________________________________/


                                         COMPLAINT

       Plaintiff Asher Cotilla (“Plaintiff” or “Mr. Cotilla”), by his undersigned counsel, Derek

Smith Law Group, PLLC, hereby complains of Defendant TAKE 5 OIL CHANGE, LLC (“Take

5”), DRIVEN BRANDS SHARED SERVICES, LLC (“Driven Brands”), and SUNSHINE

CARE, LLC individually and d/b/a “SUPER-LUBE” (“Super-Lube”), (collectively referred to as

“Defendants” or the “Company”), and alleges as follows:

                                      INTRODUCTION

       1.      This employment discrimination case is about an employer who subjected its

disabled employee to relentless harassment, discrimination and retaliation to force the employee’s

resignation in favor of expediating a seamless corporate reorganization.




                                                1
       Case 4:21-cv-00146-MW-MAF Document 1 Filed 03/31/21 Page 2 of 27




       2.      Plaintiff Asher Cotilla brings this action pursuant to Title VII of the Civil Rights

Act of 1964, 42 U.S.C. §2000e et seq. (“Title VII”), the Americans with Disabilities Act, 42

U.S.C. §§ 12101, et seq. (“ADA”), and the Florida Civil Rights Act of 1992, §760.01, et seq.,

Florida Statutes (“FCRA”).

       3.      Mr. Cotilla seeks monetary relief to redress Defendants’ unlawful employment

practices in violation of Title VII, the ADA, and the FCRA. Additionally, this action seeks to

redress Defendants’ deprivation of Mr. Cotilla’s personal dignity and his civil right to pursue equal

employment opportunities.

       4.      After almost two years of employment in a workplace largely free of

discrimination, Mr. Cotilla found himself at the center of a hostile work environment as part of a

scheme orchestrated by Defendants to force Mr. Cotilla to resign under the guise of a lawful

termination.

       5.      Mr. Cotilla’s supervisor incessantly berated Plaintiff for innocuous events, insisted

on referring to Mr. Cotilla as “slow,” “limited,” and told Mr. Cotilla he would suffer consequences

if he ever reported the supervisor. Plaintiff’s supervisor also told Mr. Cotilla that he was lucky to

even have his job in the first place because the Company’s original owner was hesitant to hire Mr.

Cotilla given his disabilities and accommodation needs.

       6.      Defendants’ unrelenting discrimination against Plaintiff culminated with his

unlawful termination. Defendants eliminated Plaintiff’s position as “Quality Control Assistance”

and, as an illegitimate consolation, offered Mr. Cotilla a role as “Lube Technician,” a job

Defendants knew Mr. Cotilla’s disabilities precluded him from accepting.




                                                 2
       Case 4:21-cv-00146-MW-MAF Document 1 Filed 03/31/21 Page 3 of 27




        7.      At bottom, Defendants are liable for subjecting Mr. Cotilla to a work environment

infested with relentless disability discrimination and for wrongfully terminating because of his

disabilities.

                                                PARTIES

        8.      Plaintiff Asher Cotilla is an individual man residing in Gadsden County, Florida.

        9.      Defendant Sunshine Car Care, LLC is a limited liability company, and operates its

principal place of business at 1311 N. Paul Russell Rd., Tallahassee, FL 32301.

        10.     Defendant Driven Brands is a foreign limited liability company duly existing under

the laws of Delaware. Defendant Driven Brands has a principal place of business in Charlotte,

North Carolina. Driven Brands is one of the largest automotive franchisors in the United States,

having more than 2,500 locations throughout North America.

        11.     Defendant Take 5—acquired by Defendant Driven Brands in 2016—is one of the

largest “quick lube” operators in the United States. Defendant Take 5 brands itself as “Home of

the 5-minute oil change.” Defendant Take 5 Oil Change is a limited liability company duly

existing under the laws of Louisiana, having its principal place of business at 440 S. Church St.,

suite 700, Charlotte, North Carolina 28202.

        12.     Defendant Super-Lube is a foreign limited liability company duly existing by the

virtues and laws of the State of Delaware. Defendant Take 5 acquired Defendant Super-Lube

        13.     At all material times, Defendant Driven Brands, Defendant Take 5, and Defendant

Sunshine Car (the “Company”) were Mr. Cotilla’s joint and/or sole employer.

        14.     At all relevant times, Defendants, a foreign Corporation, have been continuously

doing business in the State of Florida and the City of Tallahassee and has continuously held at

least 15 employees for all relevant calendar years. 42 U.S.C. § 12111(5)(A); § 760


                                                 3
       Case 4:21-cv-00146-MW-MAF Document 1 Filed 03/31/21 Page 4 of 27




        15.     At all relevant times, Defendants have continuously been an employer engaged in

an industry affecting commerce within the meaning of Sections 101(5) of the ADA, 42 U.S.C. §

12115(5) and Section 107(7) of the ADA, 42 U.S.C. § 12117, which incorporates by reference

Sections 701(g) and (h) of Title VII, 42 U.S.C. §§ 2000e(g) and (h).

        16.     Defendants are and have been a covered entity under Section 102(2) of the ADA,

42 U.S.C. § 12111(2).

                                    JURISDICTION AND VENUE

        17.     This Court has jurisdiction pursuant to 28 U.S.C. §§ 1331, 1367. This action is

authorized and instituted pursuant to Section 107(a) of the ADA, 42 U.S.C. § 12117(A), which

incorporates by reference Sections 706(f)(1) and (3) of Title VII, 42 U.S.C. §§ 2000e-5(f)(1).

        18.     Venue is proper in this Court under 28 U.S.C. §1391 because the unlawful

employment practices alleged below were committed within the jurisdiction of the United States

District Court for the Northern District of Florida, Tallahassee Division.

                                ADMINISTRATIVE PREREQUISITES

        19.     Mr. Cotilla has complied with all administrative prerequisites.

        20.     On May 6, 2020, Plaintiff timely dual filed a Charge of Discrimination with the

United States Equal Employment Opportunity Commission (“EEOC”) (Charge No. 511-2020-

03215) and the Florida Commission on Human Relations (“FCHR”) (Charge No. 2020-25363)

against Defendants for unlawful employment practices.

        21.     On or about November 3, 2020, the FCHR issue a determination of no reasonable

cause. On January 29, 2021, the EEOC issued a right to sue.

        22.     This action is being commenced within 90 days of the EEOC’s issuance of

Plaintiff’s right to sue.


                                                 4
       Case 4:21-cv-00146-MW-MAF Document 1 Filed 03/31/21 Page 5 of 27




        23.       Furthermore, this action is being commenced more than one hundred eighty (180)

days since the inception of Plaintiff’s admirative action against the Defendants.

                                                     FACTS

        24.       Mr. Cotilla is a 39-year-old man diagnosed with multiple disabilities.

        25.       Plaintiff has both physical and psychiatric disabilities, all of which affect major life

activities.

        26.       Mr. Cotilla has convergence insufficiency and dyspraxia with tracking issues (a

developmental coordination disorder of spatial vision, affecting the planning of movement, depth

perception, attention deficits, and eye fatigue), dysgraphia (which affects coordinated vision,

causing double vision, affecting manipulative activities such has handwriting and grasping

objects), a learning disorder (affecting IQ, evinced by profoundly deficient academic skills), and

Attention Deficit Disorder (“ADD”) (affecting alertness and focus).

        27.       In or around May 17, 2016, Defendant Sunshine Car Care hired Mr. Cotilla as a

part time “Quality Control Assistant.” Mr. Cotilla’s job duties included recording the turnaround

time for cars to come in and out of service. The Company used Mr. Cotilla’s records to monitor

the efficiency of their service departments, and to ensure the Company’s comportment with their

slogans, inter alia, “Home of the 5-minute oil change,” and subsequently the “Fastest oil change

on the planet.”

              (1) After approximately six months, the Company offered and subsequently did to

                  increase Mr. Cotilla’s hours to full time status.

        28.       Mr. Cotilla requested several accommodations to mitigate the adverse effects of his

disabilities and to perform the essential functions of his job.




                                                     5
       Case 4:21-cv-00146-MW-MAF Document 1 Filed 03/31/21 Page 6 of 27




       29.     Mr. Cotilla’s accommodations included (but were not limited to): breaking up his

traditional hour-long lunch in two short breaks (for no more than 15-20 minutes each); a

customized spreadsheet to accommodate his handwriting; and a pair of noise-cancelling

headphones to limit the distractions when Mr. Cotilla worked in a general office area. Mr. Cotilla

requested the use of noise-cancelling headphones as a direct result of the Company’s refusal to

relocate Mr. Cotilla’s desk to a location with less distractions.

       30.     Defendants initially granted Mr. Cotilla’s accommodations, but later rescinded

them after Plaintiff complained about ongoing disability harassment.

       31.     Scott Nelson (“Mr. Nelson”) is an individual, able-bodied man, who at all material

times was employed by Defendants first as its “Quality Control Manager.” Mr. Nelson hired

Plaintiff and held direct supervisory authority over Mr. Cotilla, controlling various terms and

conditions of Mr. Cotilla’s employment.

       32.     Aimann Hafez (“Mr. Hafez”) is an individual, able-bodied man, who is the co-

founder of Defendant Super-Lube. Beginning in or around July 2019, Mr. Cotilla reported directly

to Mr. Hafez. As such, Mr. Hafez held direct supervisory authority over Mr. Cotilla, controlling

various terms and conditions of Plaintiff’s employment.

       33.     Tom Chambasian (“Mr. Chambasian”) is an individual, able-bodied man, who at

all relevant times was employed by Defendants as its “President.” Mr. Chambasian held direct

supervisory authority over Mr. Cotilla, controlling various terms and conditions of his

employment.

       34.     Ashley Barfield (“Ms. Barfield”) is an individual, able-bodied woman, and at all

relevant times was employed by Defendants as its “Accounts Payable and Inventory Manager.”




                                                  6
       Case 4:21-cv-00146-MW-MAF Document 1 Filed 03/31/21 Page 7 of 27




Beginning in or around February 2019, Ms. Barfield held direct supervisory authority over Mr.

Cotilla, controlling various terms and conditions of his employment.

       35.      Analise (last name unknown) (“Ms. Analise”) is an individual, able-bodied

woman, and at all relevant times was employed by Defendants as its H.R. representative.

       36.      Mr. Cotilla appreciated his workplace for the first two years of his employment at

the Company. However, two years into his employment, around the time Defendants initiated

corporate reorganization, Mr. Cotilla became the target of unrelenting disability discrimination.

       37.      The Company’s officers, owners, agents, supervisors and employees subjected Mr.

Cotilla to disability discrimination. Mr. Nelson, Mr. Hafez, Mr. Chambasian, and Ms. Barfield

discriminated against and/or harassed Mr. Cotilla because of his disability.

       38.      Beginning in or around fall 2016, Mr. Nelson told Mr. Cotilla it was “taking a lot

longer to train [him] than other (non-disabled) people.” On another occasion, Mr. Nelson,

commented on Mr. Cotilla’s handwriting, instructing Plaintiff to make smaller notations on the

spreadsheet. Mr. Cotilla said he could not write any smaller because his dyspraxia affected his

handwriting.

       39.      While Mr. Cotilla appreciated the initial patience Mr. Nelson showed Plaintiff, Mr.

Nelson’s discriminatory animus toward Plaintiff increased from being a non-factor all the way to

the most aggressive, hostile and unrelenting disability discrimination Mr. Cotilla had ever been

subjected to.

       40.      Mr. Nelson obsessed over Mr. Cotilla’s status as a disabled individual. Mr. Nelson

told Plaintiff that the Company’s original owner—and subsequent President, Mr. Chambasian—

was reluctant to hire Mr. Cotilla because of his “limitations.” To that end, Mr. Nelson incessantly

reminded Mr. Cotilla “how lucky” he was to have a job. Mr. Nelson said that if it were not for


                                                 7
      Case 4:21-cv-00146-MW-MAF Document 1 Filed 03/31/21 Page 8 of 27




him, Mr. Cotilla would not even have a job in the first place. Mr. Nelson then warned Mr. Cotilla

that if anything were to happen to his job—meaning, if Mr. Cotilla were to report him, and

subsequent discipline occurred—Mr. Nelson said he doubted the Company would keep Mr. Cotilla

around.

       41.    On one occasion, Mr. Cotilla’s co-worker reported him to Mr. Chambasian—the

Company’s President—for using the internet while waiting for service footage to download.

Rather than stare at a slow-moving progress bar, Mr. Cotilla browsed the internet for a few

moments as he had done several times before over no objection.

       42.    In turn, Mr. Chambasian summoned Mr. Cotilla to his office. Mr. Chambasian sat

behind his desk, with a printout of Mr. Cotilla’s internet activity in front of him: websites and

timestamps documented to the tee. To be sure, any instance was limited to Mr. Cotilla’s internet

activity while he waited for the large files to download—hence, no more than a few moments on

each occasion. Mr. Cotilla attempted to explain, but Mr. Chambasian would not give Plaintiff a

chance. Instead, Mr. Chambasian embarked on a tirade, berating and belittling Mr. Cotilla merely

for using a computer. Mr. Chambasian issued Mr. Cotilla a one-day suspension and set him home

for the day. As Mr. Cotilla was leaving the office, Mr. Chambasian shouted, “I don’t care if you

ever fucking come back!”

                           The Transition Period: February – August 2019

       43.    In or around early February 2019, Defendants initiated corporate reorganization.

On February 7, 2019, the Company entered a Transition Period. Defendant Take 5 and Defendant

Driven Brands agreed to purchase Defendant Sunshine Car Care. Around this time, Defendants

summoned Mr. Cotilla to meet with new Company leadership, including Mr. Hafez, Super-lube’s




                                               8
       Case 4:21-cv-00146-MW-MAF Document 1 Filed 03/31/21 Page 9 of 27




Co-Founder, and one of Take 5’s owners (name unknown) (“Owner”). Mr. Nelson was also

present.

       44.     Mr. Cotilla apprised the Company’s new representatives that he was a disabled

individual and required various accommodations.         Mr. Cotilla informed Mr. Hafez of his

dyspraxia, dysgraphia and explained how it affects his vision, depth perception, handwriting, and

ability to manipulate objects—a spiel Mr. Cotilla had grown accustom to giving. The new owner

was understanding of Mr. Cotilla’s plight because the owner mentioned his wife taught disabled

children.

       45.     Company management demanded Mr. Cotilla sign a “Transition Agreement and

General Release,” providing that Mr. Cotilla’s employment with the Sunshine Car Care would

cease at the end of the “Transition Period” (February 7, 2019 through August 2, 2019). Then Mr.

Cotilla would report directly to Mr. Hafez.

       46.     Indeed, in or around early February of 2019, as the transition period commenced,

Defendants began taking measured steps to facilitate an increasingly hostile work environment.

On one occasion, while Mr. Nelson and Mr. Cotilla were doing paperwork, Mr. Nelson said, “If it

wasn’t for me, you wouldn’t have a job.” Then, on at least a weekly basis—but more frequently

on most occasions—Mr. Nelson would come into Mr. Cotilla’s office and call him “slow,”

insisting he “couldn’t dumb it down any further” for Plaintiff.

       47.     That was enough. Mr. Cotilla stood up for himself. Plaintiff told Mr. Nelson in no

uncertain terms that he did not appreciate the discriminatory treatment. Mr. Cotilla said, “if you

fire me there may be legal repercussions since I’m protected because of my disabilities.”

       48.     Around this time, Mr. Cotilla complained to Ms. Barfield about Mr. Nelson’s

worsening treatment. Ms. Barfield supervised both Mr. Cotilla and Mr. Nelson. After Mr. Cotilla


                                                 9
      Case 4:21-cv-00146-MW-MAF Document 1 Filed 03/31/21 Page 10 of 27




described the harassment Mr. Nelson subjected him to, Ms. Barfield told Mr. Cotilla she was

surprised Plaintiff “hadn’t decked” Mr. Nelson—meaning, punch him in the face—for the way Mr.

Nelson treated Mr. Cotilla. Nonetheless, Ms. Barfield said she would take care of the matter.

        49.       However, nothing changed. In fact, it only got worse. Indeed, on a weekly basis,

Mr. Nelson would enter Mr. Cotilla’s office to berate and demean him. For instance, on one

occasion—for no discernable reason—Mr. Nelson entered Mr. Cotilla’s office and began

screaming uncontrollably. He would scream things like, “I can’t dumb it down any further.” Or,

“If it wasn’t for me, you wouldn’t even have this job.” Or, that Defendants “didn’t want to hire

[Plaintiff] in the first place because of [his] limitations.”

        50.       Mr. Cotilla found these experiences extremely humiliating. At least on a weekly

basis, Mr. Nelson would enter Mr. Cotilla’s office to tell him that he was making mistakes.

However, Mr. Nelson never—not once in the almost three years supervising Plaintiff—disciplined

Mr. Cotilla in an any official capacity. Conversely, Mr. Nelson took disciplinary matters into his

own hands. Indeed, Mr. Nelson embarked on these tirades not due any poor job performance—at

least not reflected in official records—but instead because of Plaintiff’s disability.

        51.       Mr. Cotilla could not take it anymore. Here he was, two years into his employment

at the Company, and suddenly he had been subjected to unrelenting disability discrimination.

        52.       Mr. Cotilla had to do something because he needed this job. So, he approached

Ms. Barfield again to complain about Mr. Nelson’s harassing behavior. This time, Ms. Barfield

had no patience for Plaintiff. “You two need to learn to get along,” she said, “or one of you will

have to leave.”

        53.       Still, it only got ugly from there. So much so that Mr. Cotilla felt that Mr. Nelson

was taking pleasure in reprimanding him. On one occasion Mr. Cotilla had to leave the office


                                                   10
       Case 4:21-cv-00146-MW-MAF Document 1 Filed 03/31/21 Page 11 of 27




because he believed Mr. Nelson’s discriminatory animus was about to manifest physically. So, in

the face of screaming and unrelenting beratement, Mr. Cotilla decided to walk away to avoid

escalating conflict. However, Mr. Nelson halted Mr. Cotilla, told him that he could not leave and

said, “Stop acting like a child!” Mr. Cotilla stood up for himself. “I’m not a child,” he said. “I’m

a grown man who deserves the same respect as everyone else.”

                 Defendants orchestrate a scheme to force Plaintiff’s resignation

        54.      Later, in or around mid-February 2019, Company management informed Mr.

Cotilla that Defendants would no longer honor his accommodations. In addition to the retaliatory

and discriminatory nature of this action, Defendants’ recission of Plaintiff’s accommodations led

Mr. Cotilla to believe his job was in grave danger. That is, without the accommodations, Mr.

Cotilla struggled to perform the essential functions of his job because of his eyesight impairments,

including his depth perception issues and his ability to write legibly. Defendants rescinded Mr.

Cotilla’s accommodations knowing it would force him to resign.

        55.      On Friday January 17, 2020, Company management instructed Mr. Cotilla to meet

at their office by 5:00 p.m. Upon his entrance, management curtly informed Mr. Cotilla that his

position—“Quality Control Assistant”—was eliminated effective immediately—a position the

Company employed to monitor its adherence to their slogan … “Home of the 5-minute oil change.”

        56.      As a disingenuous consolation, Mr. Hafez offered Mr. Cotilla the alternate role of

“Lube Technician”—a job Defendants knew Mr. Cotilla’s disabilities precluded him from

accepting—with or without reasonable accommodations.1 Moreover, this job would require Mr.



1
 Indeed, a posting by Take 5 Oil Change on ZipRecruiter.com describes the job duties of a “Lube Technician” as
“draining motor oil, changing oil filters, greasing chassis fittings, and performing coolant exchanges.” The posting
indicates that qualified employees must “always be alert and aware of [their] surroundings,” be capable of “lift[ing]
up to fifty (50) pounds,” and “[m]ust maneuver in and out of a 3-foot-deep pit” for safe position underneath cars.
Additionally, Lube Technicians must be capable of performing essential functions such as, holding, grasping, pulling
and turning.”

                                                        11
       Case 4:21-cv-00146-MW-MAF Document 1 Filed 03/31/21 Page 12 of 27




Cotilla to comport with Take 5’s building signage: “Fastest Oil Change on the Planet.” Mr. Cotilla

simply could not accept the position as Lube Technician.

       57.     Defendants told Mr. Cotilla to go collect his things from the office and that he had

until Sunday, January 19, 2020 to decide whether he would accept the position of Lube Technician.

However, there was no decision for Mr. Cotilla to make. Mr. Cotilla attempted to explain that he

could not do the job—which he was intimately familiar with because he monitored footage—

because of his dyspraxia, his motor skills and his eye conditions. While Ms. Barfield was

understanding, Mr. Hafez was not. Mr. Hafez, the Company’s co-founder, insisted Mr. Cotilla

call him back over the weekend to report his decision. Mr. Cotilla agreed even though his mind

was already made.

       58.     Shortly thereafter, Mr. Cotilla spoke with his father who advised him not to respond

to Mr. Hafez since he already told him directly his disabilities precluded him from accepting the

job.

       59.     Nonetheless, on Sunday January 19, 2020, Mr. Cotilla sent a text message to keep

his word in reporting back to Mr. Hafez. Mr. Hafez redirected Mr. Cotilla to Analise (last name

unknown), the Company’s H.R. representative (“Ms. Analise”).

       60.     Mr. Cotilla called Ms. Analise and informed her that he had his mother on the phone

with him. Mr. Cotilla explained that he could not accept the Lube Technician job because of

disabilities and their effect on his vision and his motor skills. Ms. Analise insisted, “then the only

other option is for you to resign.” Ms. Analise repeated this during the conversation. She would

go back and forth between Mr. Cotilla and his mother. “So, are you resigning?” Mr. Cotilla said,

“No, my position was terminated.” Ms. Analise insisted, “Ok, you’re resigning then, correct?”




                                                 12
      Case 4:21-cv-00146-MW-MAF Document 1 Filed 03/31/21 Page 13 of 27




       61.     Ms. Analise’s coercion was getting Mr. Cotilla upset. Because Plaintiff could not

compose himself, Mr. Cotilla told his mother to help him articulate what he had told her his

feelings were before the call.

       62.     Yet, Plaintiff’s mother could only explain what Mr. Cotilla had expressed to Mr.

Hafez, Mr. Nelson and Ms. Barfield: Mr. Cotilla could not work in the environment of a Lube

Technician because of his various disabilities.

       63.     Nonetheless, Plaintiff’s mother explained his constructional dyspraxia and lack of

depth, and that he could not be around the fumes. “So,” Ms. Analise said, “does that mean you

resign?” Hardly a beat of silence passed. “Ok, then you resign,” she said. Out of frustration, and

against his will, Mr. Cotilla said “Yes.”

       64.     This pressure tactic was orchestrated by Mr. Hafez, relayed to Ms. Analise, and

thereupon carried out on behalf of the Company’s year-long effort to discharge Mr. Cotilla in a

seemingly legitimate manner.

       65.     Mr. Cotilla’s mother inquired what would happen to her son’s insurance through

the Company. Ms. Analise said that it would end immediately, rather than at the end of the month

and promptly hung up after recording Mr. Cotilla’s “resignation” in Company records.

       66.     Hence, this “offer” was not a genuine offer, but rather a ploy engineered by

Defendants as a pretext to masque a workplace permeated with vile disability discrimination.

Indeed, Mr. Cotilla’s dyspraxia affects his depth perception and his ability to manipulate objects.

Moreover, Defendants at no point made any mention of Mr. Cotilla’s job performance at the time

Mr. Hafez informed Mr. Cotilla that his position was eliminated.            Therefore, the “Lube

Technician” offer was not an offer, and instead was offered to insulate Defendants from liability.




                                                  13
      Case 4:21-cv-00146-MW-MAF Document 1 Filed 03/31/21 Page 14 of 27




       67.     To this end, Mr. Hafez insisted that Mr. Cotilla provide his response to Ms. Analise

to have a seemingly legitimate resignation reflected in Company records. However, Mr. Cotilla

did not voluntarily resign. He was coerced into resigning against his will and under pressure at

the hands of Ms. Analise—who Mr. Hafez had orchestrated the “Lube Technician” or

“resignation” scheme for Ms. Analise to subject Mr. Cotilla to on Sunday January 19, 2020.

       68.     Accordingly, Defendants wrongfully terminated Mr. Cotilla by eliminating his

position, disingenuously offering him a job Defendants knew Mr. Cotilla could not accept, and by

forcing him to submit his resignation under duress.

       69.     The aforementioned allegations are just some of the examples of the discrimination

Mr. Cotilla suffered. Additionally, Mr. Cotilla claims a continuous practice of discrimination and

continuing violations and makes all claims herein under the continuing violations doctrine.

       70.     As a result of the acts and conduct complained of, Mr. Cotilla has suffered and will

continue to suffer loss of income, loss of salary, bonuses, benefits, and other compensation which

such employment entails. Mr. Cotilla also suffered future pecuniary losses, emotional pain,

humiliation, suffering, inconvenience, loss of enjoyment of life, and other non-pecuniary losses.

       71.     Mr. Cotilla suffers from increased stress and anxiety. Similarly, Mr. Cotilla has

trouble sleeping as a result of Defendants’ conduct. Mr. Cotilla is unsure of how he will work now

given that his employment history includes only working for his father. Mr. Cotilla is nervous that

he will be unable to find work again. However, Mr. Cotilla is determined to find work and to

pursue employment in a workplace that treats disabled individuals with respect.

       72.     Further, as a result of Defendants’ unlawful employment practices, Mr. Cotilla felt

extremely humiliated, degraded, victimized, embarrassed and emotionally distressed.




                                                14
      Case 4:21-cv-00146-MW-MAF Document 1 Filed 03/31/21 Page 15 of 27




       73.     Defendants’ placed Mr. Cotilla in a detrimental situation: Here he was, a thirty-

nine-year-old disabled man whose only other substantial employment experience had been

working for his father.

       74.     Mr. Cotilla’s job performance was not the reason he lost his job. Defendants cited

no legitimate reason for terminating Plaintiff.

       75.     As Defendants’ conduct has been malicious, willful, extreme and outrageous, and

with full knowledge of the law, Mr. Cotilla seeks punitive damages. Mr. Cotilla has presented

factual allegations that would permit any reasonable jury to award damages.

       76.     At bottom, Defendants are liable for their reckless disregard for Mr. Cotilla’s

personal dignity and his civil right to pursue equal employment opportunity.

       77.     Mr. Cotilla has suffered damages as a result of Defendants’ unlawful employment

practices.

                                               COUNT ONE
                          Disability Discrimination (Hostile Work Environment)
                                          in Violation of the ADA
                                         (Against all Defendants)

       78.     Plaintiff reincorporates the allegations in the previous paragraphs.

       79.     Courts recognize disability-based hostile work environment claims under the ADA.

See, e.g., Phillips v. Harbor Venice Mgmt., LLC, No. 8:19-CV-2379-T-33TGW, *1, *3, 2020 WL

2735201 (M.D. Fla. May 26, 2020) (“the Court will assume that a disability-based hostile work

environment claim is actionable under the ADA.”); Schwertfager v. City of Boynton Beach, 42 F.

Supp. 2d 1347, 1366 (S.D. Fla. 1999) (same).

       80.     Plaintiff engaged in protected activity by complaining directly to Mr. Nelson

following Mr. Nelson’s repeated mistreatment of Plaintiff. Plaintiff also complained to Ms.

Barfield on two occasions.

                                                  15
       Case 4:21-cv-00146-MW-MAF Document 1 Filed 03/31/21 Page 16 of 27




        81.     Plaintiff was subjected to unwelcome harassment. Defendants’ Nelson constantly

berated, screamed, humiliated, and demeaned Plaintiff on a regular basis because of his disability.

Plaintiff told Mr. Nelson to stop. Plaintiff further complained to Company management about Mr.

Nelson’s discriminatory animus.

        82.     As described throughout this Complaint, Mr. Nelson discriminated against Mr.

Cotilla by incessantly referring to Plaintiff as “slow,” telling Mr. Cotilla he “couldn’t dumb it down

any further” and constantly reminded Mr. Cotilla of how lucky he was to have his job given his

“limitations.” Additionally, Mr. Nelson warned Mr. Cotilla that should anything happen to Mr.

Nelson’s employment—meaning termination or discipline as a result of Plaintiff’s internal

complaint—Mr. Cotilla would lose his employment as well.

        83.     Finally, this conduct was undoubtedly sufficiently severe and/or pervasive to alter

the terms and conditions of Plaintiff’s employment. In addition to the aforementioned conduct,

Mr. Nelson repeatedly subjected Plaintiff to relentless screaming and berating. Defendants’

President, Mr. Chambasian, berated and suspended Plaintiff merely for using a computer. Mr.

Chambasian screamed at Plaintiff, telling him, “I don’t care if you ever fucking come back!”

        84.     Accordingly, Defendants subjected Plaintiff to a hostile work environment because

of his disability.

        85.     As a direct and proximate cause of the discrimination facilitated by Defendants,

Plaintiff has suffered damages.

        86.     Defendants are liable for unlawful disability discrimination under Title I of the

ADA.

                                             COUNT TWO
                         Disability Discrimination (Hostile Work Environment)
                                 in Violation of the FCRA §760.10(1)(a)
                                        (Against all Defendants)

                                                 16
      Case 4:21-cv-00146-MW-MAF Document 1 Filed 03/31/21 Page 17 of 27




       87.     Plaintiff reincorporates the allegations contained in the previous paragraphs.

       88.     Florida courts recognize disability-based hostile work environment claims under

the FCRA. See Phillips v. Harbor Venice Management, LLC, No. 8:19-cv-2379-T-33TGW, 2020

WL 2735201, *1, *3 (M.D. Fla. May 26, 2020).

       89.     Plaintiff engaged in protected activity by complaining directly to Mr. Nelson

following Mr. Nelson’s repeated mistreatment of Plaintiff. Plaintiff also complained to Ms.

Barfield on two occasions.

       90.     Defendants subjected Plaintiff to unwelcome harassment, which Plaintiff

adamantly opposed. Mr. Cotilla told Mr. Nelson to stop harassing him. Mr. Cotilla said that Mr.

Nelson’s harassment and Plaintiff’s termination could make the Company liable because Plaintiff

is protected by disability laws. Plaintiff again complained and opposed Mr. Nelson’s conduct by

reporting his mistreatment to Ms. Barfield.

       91.     Defendants’ conduct was sufficiently severe or pervasive to alter the terms and

conditions of Plaintiff’s work environment. Mr. Nelson insisted on calling Plaintiff “slow,” and

telling him he could not “dumb it down any further,” and that Plaintiff was lucky to even have the

job in the first place.   Mr. Nelson threatened Plaintiff, warning him that if Mr. Nelson’s

employment with Defendants ceased, the new owners would surely terminate Plaintiff. Mr.

Nelson told Plaintiff he was only employed because of Mr. Nelson, and that Defendants’ new

owners did not want to retain Plaintiff because of his “limitations.” Plaintiff’s opposition to this

base discrimination evinces the unwelcome quality of Defendants’ harassment.

       92.     Defendants’ conduct was the but for cause of the aforementioned harassment.

Indeed, following Mr. Cotilla’s complaint, Mr. Nelson would enter Plaintiff’s office on a weekly

basis to openly berate, belittle and humiliate Plaintiff. Mr. Nelson would scream uncontrollably,

                                                17
       Case 4:21-cv-00146-MW-MAF Document 1 Filed 03/31/21 Page 18 of 27




demanding Mr. Cotilla to stay in his office and “stop acting like a child.” Mr. Nelson also would

tell Plaintiff he was lucky, given his disabilities, that he even had a job. To that end, Mr. Nelson

insulted Plaintiff by saying the Company’s original owners never wanted to hire Plaintiff in the

first place because of his “limitations.” Mr. Nelson further disparaged Plaintiff, implying he was

“too dumb” to acquire a job on his own.

        93.      Accordingly, Plaintiff was subjected to severe and/or pervasive disability

discrimination from all levels of corporate management.

        94.      Defendants are strictly and/or vicariously liable for subjecting Plaintiff to a

disability based hostile work environment.

        95.      As a direct and proximate result of the unlawful discrimination facilitated by

Defendants, Plaintiff has suffered damages.

        96.      Defendants are liable for unlawful disability discrimination under the FCRA.

                                                COUNT THREE
                              Disability Discrimination (Failure to Accommodate)
                                 in Violation of the ADA 42 U.S.C. § 12112(a)
                                            (Against all Defendants)

        97.      Plaintiff reincorporates the allegations in the previous paragraphs.

        98.      Title I of the ADA provides that employers shall not discriminate against qualified

individuals on the basis of a disability. 42 U.S.C. § 12112(a).2

        99.      The ADA obligates employers to provide reasonable accommodations to a

qualified disabled individual. 42 U.S.C. § 12112(b)(5)(A)). Qualified individuals are those who

can perform the essential functions of their jobs with or without reasonable accommodations.




2
  The ADA defines a disability as a “physical or mental impairment” that “substantially limits” one or more “major
life activities.” 29 C.F.R. § 1630.2(g)(1).

                                                        18
      Case 4:21-cv-00146-MW-MAF Document 1 Filed 03/31/21 Page 19 of 27




        100.    Plaintiff is a disabled individual because he has a record of, and actually has,

disabilities including visual dyspraxia, dysgraphia, ADD, and a learning disability.           These

disabilities affect major life activities including vision, depth perception, handwriting, the ability

to manipulate objects, and the ability to focus.

        101.    Plaintiff requested an accommodation for two short breaks in lieu of an hour-long

lunch break. Both of Plaintiffs short breaks never surpassed a total of forty-five minutes.

(Defendants’ employees receive an hour-long lunch break per working day). Additionally, Plaintiff

requested accommodations for a modified spreadsheet so he could record the service department’s

efficiency.

        102.    Plaintiff is a qualified individual because Plaintiff was fully capable of performing

the essential functions of his job with the aforementioned accommodations. Defendants initially

provided Plaintiff with those accommodations but revoked them after Plaintiff complained of

ongoing discrimination.

        103.    Defendants’ Nelson admitted Defendant Sunshine Car Care was reluctant to hire

Mr. Cotilla because of his disabilities and accommodation needs. Although Defendants initially

granted Plaintiff’s accommodation requests, Defendants rescinded them after Plaintiff complained

about discrimination.

        104.    Defendants are strictly and/or vicariously liable for discriminating against Plaintiff

on the basis of his disability.

        105.    Defendants supervisors and agents subjected Plaintiff to a hostile work

environment.




                                                   19
      Case 4:21-cv-00146-MW-MAF Document 1 Filed 03/31/21 Page 20 of 27




       106.    Alternatively, Defendants are liable by proxy because Mr. Hafez, the Company’s

Co-founder, and one of its officers, Mr. Chambasian, the Company’s President, facilitated the

discrimination by rescinding Plaintiff’s accommodations.

       107.    As a result of Defendants’ failure to accommodate Plaintiff in violation of 42

U.S.C. section 12112(a), Plaintiff has suffered damages.

                                             COUNT FOUR
                          Disability Discrimination (Failure to Accommodate)
                                   in Violation of the FCRA §760.10.
                                        (Against all Defendants)

       108.    Plaintiff reincorporates the allegations in the previous paragraphs.

       109.    The FCRA imposes a duty to employers to provide reasonable accommodations to

qualified disabled individuals. Green v. Seminole Elec. Co-op., Inc., 701 So. 2d 646, 647 (Fla. 2d

DCA 1997)).

       110.    Plaintiff is a disabled individual because he has a record of, and actually has,

disabilities including visual dyspraxia, dysgraphia, ADD, and a learning disability.           These

disabilities affect major life activities including vision, depth perception, handwriting, the ability

to manipulate objects, and the ability to focus.

       111.    Plaintiff requested an accommodation for two short breaks in lieu of an hour-long

lunch break. Both of Plaintiffs short breaks never surpassed a total of forty-five minutes.

(Defendants’ employees receive an hour-long lunch break per working day). Plaintiff requested a

specialized spreadsheet from defendants.

       112.    Plaintiff is a qualified individual because Plaintiff was fully capable of performing

the essential functions of his job with accommodations.

       113.    Defendants’ Nelson admitted to Plaintiff that Defendant Sunshine Car Care was

reluctant to hire Mr. Cotilla in the first place given his disabilities and accommodation needs.

                                                   20
      Case 4:21-cv-00146-MW-MAF Document 1 Filed 03/31/21 Page 21 of 27




Although Defendants initially granted Plaintiff’s accommodation requests, Defendants rescinded

them after Plaintiff complained about discrimination.

       114.    Defendants are strictly and/or vicariously liable for violating the FCRA by

discriminating against Plaintiff on the basis of his disability. § 760.10(1)(a) Fla. Stat. (2020).

       115.    Alternatively, Defendants are liable by proxy because Mr. Hafez, the Company’s

Co-founder, and one of its officers, Mr. Chambasian, the Company’s President, facilitated the

discrimination.

       116.    As a result of Defendants’ unlawful employment practices in violation of the

FCRA, Plaintiff has suffered damages.

                                               COUNT FIVE
                             Disability Discrimination (Disparate Treatment)
                                          in violation of the ADA
                                         (Against all Defendants)

       117.    Plaintiff reincorporates the allegations in the preceding paragraphs.

       118.    Defendants intentionally discriminated against Plaintiff by discharging Plaintiff

because of his disability.

       119.    Plaintiff is a disabled individual because he has a record of, and actually has,

disabilities including visual dyspraxia, dysgraphia, ADD, and a learning disability.            These

disabilities affect major life activities including vision, depth perception, handwriting, the ability

to manipulate objects, and the ability to focus.

       120.    Plaintiff was otherwise qualified to perform the essential functions of his job with

reasonable accommodations because Defendants hired Plaintiff as “Quality Control Manager.”

Additionally, Defendants employed Plaintiff for over two years, and has no history of discipline

for inadequate performance.




                                                   21
      Case 4:21-cv-00146-MW-MAF Document 1 Filed 03/31/21 Page 22 of 27




        121.     Defendants discriminated against Plaintiff by wrongfully terminating him because

of his disability.

        122.     After subjecting Plaintiff to 6 months in an unrelenting hostile work environment,

Defendants orchestrated a scheme to terminate Plaintiff under the guise of legitimate

circumstances.

        123.     On January 17, 2020, at 5 p.m., Defendants summoned Plaintiff to their office for

a final meeting.     Defendants told Plaintiff his position—“Quality Control Manager”—was

eliminated immediately.      As an alternative, Defendants offered Plaintiff the role as “Lube

Technician,” knowing full-well Plaintiff could never accept the job because of his disabilities.

        124.     When Plaintiff told Mr. Hafez that he could not accept the position, Mr. Hafez

insisted that Plaintiff take the weekend to think about it. Even though Plaintiff gave his decision

then—citing his dyspraxia and dysgraphia, and his poor vision, lack of depth perception, and

inability to manipulate objects—Mr. Hafez told Plaintiff to report his decision to H.R.

        125.     Ms. Analise from H.R. had a phone discussion with Plaintiff and his mother who

both pleaded that Plaintiff could not be a “Lube Technician” because of his disabilities and the fact

that he could not possibly work in an environment breathing in fumes throughout a shift—not to

mention getting in and out from under cars, learning a plethora of new material on oil changes,

and being able to meet the strenuous task of performing “the Fastest Oil Change on the Planet.”

        126.     Once Ms. Analise elicited a resignation, told Plaintiff his insurance would end

immediately—rather than the end of the month—she hung up immediately.

        127.     Accordingly, Plaintiff’s termination occurred under circumstances giving rise to an

inference of discrimination.




                                                 22
       Case 4:21-cv-00146-MW-MAF Document 1 Filed 03/31/21 Page 23 of 27




        128.     As a result of Defendants’ unlawful employment practices in violation of the ADA,

Plaintiff has suffered damages.

                                                  COUNT SIX
                                Disability Discrimination (Disparate Treatment)
                                            In violation of the FCRA
                                            (Against all Defendants)

        129.     Plaintiff reincorporates the allegations in the previous paragraphs.

        130.     The FCRA prohibits employers from discharging or otherwise discriminating

against an individual’s terms and conditions of employment because his handicap.3 §760.10(1)(a)

Fla. Stat. (2020); see also Byrd v. BT Foods, Inc., 948 So. 2d 921, 925 (Fla. 4th DCA 2007).

        131.     Defendants intentionally discriminated against Plaintiff by discharging Plaintiff

because of his disability.

        132.     Plaintiff is a disabled individual because he has a record of, and actually has,

disabilities including visual dyspraxia, dysgraphia, ADD, and a learning disability.                      These

disabilities affect major life activities including vision, depth perception, handwriting, the ability

to manipulate objects, and the ability to focus.

        133.     Plaintiff was otherwise qualified to perform the essential functions of his job with

reasonable accommodations because Defendants hired Plaintiff as “Quality Control Manager.”

Additionally, Defendants employed Plaintiff for over two years, and has no history of discipline

for inadequate performance.

        134.     Defendants discriminated against Plaintiff by wrongfully terminating him because

of his disability.




3
 While the FCRA does not define “handicap,” Florida courts have interpreted the FCRA to proscribe “handicap”
discrimination just as “disability” under the ADA. Ross v. Jim Adams Ford, Inc., 871 So. 2d 312, 314 (Fla. 2d DCA
2006).

                                                       23
      Case 4:21-cv-00146-MW-MAF Document 1 Filed 03/31/21 Page 24 of 27




       135.      After subjecting Plaintiff to 6 months in an unrelenting hostile work environment,

Defendants orchestrated a scheme to terminate Plaintiff under the guise of legitimate

circumstances.

       136.      On January 17, 2020, at 5 p.m., Defendants summoned Plaintiff to their office for

a final meeting.     Defendants told Plaintiff his position—“Quality Control Manager”—was

eliminated immediately.      As an alternative, Defendants offered Plaintiff the role as “Lube

Technician,” knowing full-well Plaintiff could never accept the job because of his disabilities.

       137.      When Plaintiff told Mr. Hafez that he could not accept the position, Mr. Hafez

insisted that Plaintiff take the weekend to think about it. Even though Plaintiff gave his decision

then—citing his dyspraxia and dysgraphia, and his poor vision, lack of depth perception, and

inability to manipulate objects—Mr. Hafez told Plaintiff to report his decision to H.R.

       138.      Ms. Analise from H.R. had a phone discussion with Plaintiff and his mother who

both pleaded that Plaintiff could not be a “Lube Technician” because of his disabilities and the fact

that he could not possibly work in an environment breathing in fumes throughout a shift—not to

mention getting in and out from under cars, learning a plethora of new material on oil changes,

and being able to meet the strenuous task of performing “the Fastest Oil Change on the Planet.”

       139.      Once Ms. Analise elicited a resignation, told Plaintiff his insurance would end

immediately—rather than the end of the month—she hung up immediately.

       140.      Accordingly, Plaintiff’s termination occurred under circumstances giving rise to an

inference of discrimination.

       141.      As a result of Defendants’ unlawful employment practices in violation of the

FCRA, Plaintiff has suffered damages.

                                             COUNT SEVEN
                         Retaliation in Violation of the ADA 42 U.S.C. § 12203(a)

                                                 24
      Case 4:21-cv-00146-MW-MAF Document 1 Filed 03/31/21 Page 25 of 27




                                        (Against all Defendants)

       142.    Plaintiff reincorporates the allegations in the previous paragraphs.

       143.    The ADA prohibits employment discrimination against an individual for opposing

or complaining about unlawful disability discrimination. 42 U.S.C. § 12203(a).

       144.    Plaintiff opposed Mr. Nelson’s discriminatory treatment by telling Mr. Nelson to

stop making discriminatory comments to him.

       145.    Plaintiff also complained to Ms. Barfield about Mr. Nelson’s discriminatory

treatment.

       146.    Following Plaintiff’s opposition to Mr. Nelson and his complaint to Ms. Barfield,

Mr. Nelson’s hostility increased dramatically. Mr. Nelson went from warning Plaintiff that if

something were to happen to Mr. Nelson’s job

       147.    Mr. Nelson rescinded Plaintiff’s disability accommodations.              Additionally,

Defendants wrongfully terminated Plaintiff following his discrimination complaints.              Any

reasonable person in Plaintiff’s position would be dissuaded from complaining about ongoing

harassment if he knew that such action would result in more, not less harassment, including

termination.

       148.    Plaintiff’s opposition to Mr. Nelson’s discriminatory treatment and Mr. Nelson’s

subsequent rescission of Plaintiff’s accommodations are causally connected because Mr. Nelson

rescinded Plaintiff’s accommodations after Plaintiff complained about Nelson’s discriminatory

treatment. Further, Mr. Nelson increased his hostility toward Plaintiff after Plaintiff complained

about Mr. Nelson’s mistreatment.

       149.    Defendants are strictly and/or vicariously liable for retaliating against Plaintiff for

complaining about unlawful disability discrimination.


                                                 25
      Case 4:21-cv-00146-MW-MAF Document 1 Filed 03/31/21 Page 26 of 27




        150.    As a result of Defendants’ unlawful employment practices in violation of the ADA,

Plaintiff has suffered damages.

                                             COUNT EIGHT
                             Retaliation in violation of the FCRA § 760.10(7)
                                         (Against all Defendants)

        151.    Plaintiff reincorporates the allegations in the previous paragraphs.

        152.    The FCRA prohibits discrimination against an individual for opposing unlawful

acts under the FCRA or for opposing or complaining about disability discrimination. § 760.10(7),

Fla. Stat. (2020).

        153.    Plaintiff requested multiple accommodations to ameliorate the adverse effects of

his disabilities.    Additionally, Additionally, Plaintiff opposed Mr. Nelson’s discriminatory

treatment. Plaintiff told Mr. Nelson to stop making discriminatory comments regarding Plaintiff’s

disabilities. Mr. Cotilla engaged in protected activity for a third time by complaining to Ms.

Barfield about Mr. Nelson’s mistreatment.

        154.    Defendants took materially adverse actions against Plaintiff by rescinding his

disability accommodations after complaining about discrimination. Additionally, Defendants

wrongfully terminated Plaintiff following his discrimination complaints. Any reasonable person

in Plaintiff’s position would be dissuaded from complaining about ongoing harassment if he knew

that such action would result in more, not less harassment.

        155.    Plaintiff’s opposition to Mr. Nelson’s discriminatory treatment and Mr. Nelson’s

subsequent rescission of Plaintiff’s accommodations are connected because Mr. Nelson rescinded

Plaintiff’s accommodations after Plaintiff complained about Nelson’s discriminatory treatment.

Further, Mr. Nelson increased his hostility toward Plaintiff after Plaintiff complained about Mr.




                                                 26
      Case 4:21-cv-00146-MW-MAF Document 1 Filed 03/31/21 Page 27 of 27




Nelson’s mistreatment. This follows Mr. Nelson’s “warning” to Plaintiff that should anything

happen to Mr. Nelson’s employment, Plaintiff would also suffer consequences.

        156.    Accordingly, Defendants retaliated against Plaintiff for opposing unlawful

employment practices.

        157.    As a result of Defendants willful violation of the FCRA, Plaintiff has suffered

damages.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff demands judgment against Defendants in an amount to be

determined at the time of trial, plus interests, including but not limited to all emotional distress and

economic damages, punitive damages, liquidated damages, attorney’s fees, costs, disbursements

of action; and for such other relief as the Court deems just and proper.

                                                  JURY DEMAND

        Plaintiff hereby demands a trial by jury on all issues triable before a jury.

Dated: Miami, Florida
       March 31, 2021                                   Respectfully submitted,

                                                        DEREK SMITH LAW GROUP, PLLC

                                                        _________________________________
                                                        Caroline H. Miller, Esq.
                                                        701 Brickell Ave., Suite 1310
                                                        Miami, Florida 33131
                                                        P: (305) 946-1884
                                                        caroline@dereksmithlaw.com
                                                        Attorneys for Plaintiff Asher Cotilla




                                                  27
